UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22425 Nuveen Build America Bond Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Build America Bond Opportunity Fund (NBD) December 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Arizona – 1.3% (1.2% of Total Investments) $ 2,000 Salt River Project Agricultural Improvement and Power District, Arizona, Electric System No Opt. Call Aa1 $ 1,845,360 Revenue Bonds, Build America Bonds, Series 2010A, 4.839%, 1/01/41 California – 11.9% (10.7% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, No Opt. Call A+ Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 7.043%, 4/01/50 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build No Opt. Call A2 America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 Hayward Unified School District, Alameda County, California, General Obligation Bonds, Build 8/20 at 100.00 AA+ America Taxable Bonds, Series 2010B, 7.350%, 8/01/43 – AGM Insured Los Angeles Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Tender Option Bond Trust TN027, 29.762%, 8/01/49 (IF) (4) Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Mulitple No Opt. Call A+ Capital Projects I, Build America Taxable Bond Series 2010B, 7.618%, 8/01/40 Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender No Opt. Call AA+ Option Bond Trust T0003, 29.407%, 7/01/42 (IF) San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, No Opt. Call AAA Build America Taxable Bonds Series 2010A, 5.911%, 4/01/48 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate Avenue, No Opt. Call AA– San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.163%, 11/01/41 (IF) The Regents of the University of California, Medical Center Pooled Revenue Bonds, Build No Opt. Call Aa2 America Taxable Bonds, Series 2010H, 6.548%, 5/15/48 Total California Colorado – 4.4% (4.0% of Total Investments) Colorado State Bridge Enterprise Revenue Bonds, Federally Taxable Build America Series 2010A, No Opt. Call AA 6.078%, 12/01/40 Regional Transportation District, Colorado, Sales Tax Revenue Bonds, FasTracks Project, Build No Opt. Call AA+ America Series 2010B, 5.844%, 11/01/50 Total Colorado Connecticut – 1.2% (1.1% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 District of Columbia – 2.8% (2.5% of Total Investments) District of Columbia, Income Tax Secured Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call AAA 2009E, 5.591%, 12/01/34 District of Columbia, Income Tax Secured Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call AAA 2010F, 5.582%, 12/01/35 (4) Total District of Columbia Georgia – 3.4% (3.1% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A– Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Total Georgia Illinois – 12.1% (10.9% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build No Opt. Call AA America Bonds, Series 2010B, 6.200%, 12/01/40 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa3 2010B, 6.900%, 1/01/40 Illinois State, General Obligation Bonds, Build America Taxable Bonds, Series 2010-5, No Opt. Call A+ 7.350%, 7/01/35 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, No Opt. Call AA– Senior Lien Series 2009A, 6.184%, 1/01/34 Northern Illinois Municipal Power Agency, Power Project Revenue Bonds, Prairie State Project, No Opt. Call A2 Build America Taxable Bond Series 2010A, 7.820%, 1/01/40 The Board of Trustee of Northern Illinois University, Auxiliary Facilities System Revenue 4/20 at 100.00 Aa3 BondsFederally Taxable Build America Series 2010, 7.947%, 4/01/35 – AGM Insured Total Illinois Indiana – 1.9% (1.7% of Total Investments) Indianapolis Local Public Improvement Bond Bank, Indiana, Build America Taxable Bonds, Series No Opt. Call AA+ 2010B-2, 6.116%, 1/15/40 Kentucky – 2.2% (2.0% of Total Investments) Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage No Opt. Call AA– System Revenue Bonds, Build America Taxable Bonds Series 2010A, 6.250%, 5/15/43 Massachusetts – 1.9% (1.8% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option No Opt. Call Aaa Bond Trust T0004, 25.356%, 6/01/40 (IF) Michigan – 6.8% (6.2% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America 5/20 at 100.00 Aa2 Taxable Bond Series 2010B, 6.845%, 5/01/40 Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Build America Taxable Bond No Opt. Call AA+ 2010A, 6.720%, 1/01/41 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/22 at 100.00 Baa3 Taxable Turbo Series 2006A, 7.309%, 6/01/34 Wayne County Building Authority, Michigan, General Obligation Bonds, Jail Facilities, 12/20 at 100.00 A– Federally Taxable Recovery Zone Economic Development Series 2010, 10.000%, 12/01/40 Total Michigan Minnesota – 1.8% (1.7% of Total Investments) Western Minnesota Municipal Power Agency, Power Supply Revenue Bonds, Build America Taxable No Opt. Call A1 Bond Series 2010C, 6.770%, 1/01/46 Mississippi – 1.8% (1.6% of Total Investments) Mississippi State, General Obligation Bonds, Build America Taxable Bond Series 2010F, No Opt. Call AA 5.245%, 11/01/34 Missouri – 2.8% (2.5% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds, Series 2010, 5.792%, 11/01/41 Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue No Opt. Call A3 Bond, Federally Taxable Build America Bonds – Direct Pay, Series 2010A, 7.897%, 1/01/42 Total Missouri Nevada – 1.5% (1.4% of Total Investments) Washoe County, Nevada, Highway Revenue, Motor Vehicle Fuel Tax Bonds, Federally Taxable Direct No Opt. Call A+ Pay Build America Bonds, Series 2010E, 7.969%, 2/01/40 New Jersey – 5.6% (5.0% of Total Investments) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Build America No Opt. Call AA– Bonds Issuer Subsidy Program, Series 2010C, 5.754%, 12/15/28 New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, No Opt. Call A+ 7.102%, 1/01/41 Rutgers State University, New Jersey, Revenue Bonds, Build America Taxable Bond Series 2010H, No Opt. Call AA 5.665%, 5/01/40 Total New Jersey New York – 15.6% (14.1% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series No Opt. Call AAA 2010D, 5.600%, 3/15/40 (UB) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Federally No Opt. Call A Taxable Issuer Subsidy Build America Bonds, Series 2010A, 6.668%, 11/15/39 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Fiscal 2011 Series 2010AA, 5.440%, 6/15/43 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.319%, 6/15/44 (IF) New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build No Opt. Call AA– America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 New York City, New York, General Obligation Bonds, Federally Taxable Build America Bonds, 12/20 at 100.00 AA Series 2010-F1, 6.646%, 12/01/31 Total New York North Carolina – 1.1% (1.0% of Total Investments) North Carolina Turnpike Authority, Triangle Expressway System State Annual Appropriation Revenue 1/19 at 100.00 AA Bonds, Federally Taxable Issuer Subsidy Build America Bonds, Series 2009B, 6.700%, 1/01/39 Ohio – 4.0% (3.6% of Total Investments) American Municipal Power Inc., Ohio, Meldahl Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2010B, 7.499%, 2/15/50 Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America 11/20 at 100.00 AA+ Taxable Bonds, Series 2010, 6.038%, 11/15/40 Total Ohio Pennsylvania – 5.7% (5.1% of Total Investments) Kiski Area School District, Westmoreland County, Pennsylvania, General Obligation Bonds, Build 9/20 at 100.00 Aa3 America Taxable Bond Series 2010, 6.626%, 9/01/35 – AGM Insured Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 7/20 at 100.00 Aa1 5.850%, 7/15/30 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call Aa3 2010B, 5.511%, 12/01/45 Total Pennsylvania Tennessee – 2.2% (2.0% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennesse, No Opt. Call Aa2 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Subordinate Lien Series 2010B, 6.731%, 7/01/43 Texas – 7.9% (7.1% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Build America 8/19 at 100.00 AAA Taxable Bonds, Series 2009B, 6.276%, 8/15/41 Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds, Series 2009B, 5.999%, 12/01/44 Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build No Opt. Call A+ America Taxable Bonds, Series 09B, 7.088%, 1/01/42 Dallas Independent School District, Dallas County, Texas, General Obligation Bonds, School 2/21 at 100.00 AAA Building, Build America Taxable Bond Series 2010C, 6.450%, 2/15/35 North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 Total Texas Virginia – 1.3% (1.2% of Total Investments) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/12 at 100.00 Baa3 Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 Washington – 1.8% (1.6% of Total Investments) Washington State Convention Center Public Facilities District, Lodging Tax Revenue Bonds, No Opt. Call Aa3 Build America Taxable Bond Series 2010B, 6.790%, 7/01/40 Washington State Economic Development Finance Authority, Biomedical Research Properties Lease No Opt. Call AA+ Revenue Bonds, BuilAmerica Series 2010, 6.516%, 7/01/42 Total Washington $ 142,845 Total Long-Term Investments (cost $140,371,813) – 103.0% Short-Term Investments – 7.6% (6.9% of Total Investments) South Carolina – 7.6% (6.9% of Total Investments) $ 10,000 South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call Aa2 Variable Rate Demand Obligations, Build America Taxable Series 2010C, 6.454%, 1/01/50 (UB) (5) Total Short-Term Investments (cost $10,021,460) Total Investments (cost $150,393,273) – 110.6% Floating Rate Obligations – (11.6)% Other Assets Less Liabilities – 1.0% (6) Net Assets – 100% $ 138,494,426 Investments in Derivatives Forward Swaps outstanding at December 31, 2010: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (7) Date (Depreciation) Barclays Bank PLC Receive 1-Month USD-LIBOR 2.240% Monthly 12/17/10 12/17/15 $ (88,949) Morgan Stanley Receive 1-Month USD-LIBOR 0.496% Monthly 12/17/10 12/17/11 Morgan Stanley Receive 1-Month USD-LIBOR 1.295% Monthly 12/17/10 12/17/13 Morgan Stanley Receive 3-Month USD-LIBOR 4.334% Semi-Annually 1/12/12 1/12/40 Morgan Stanley Receive 3-Month USD-LIBOR 4.600% Semi-Annually 1/27/12 1/27/40 Morgan Stanley Receive 3-Month USD-LIBOR 4.435% Semi-Annually 2/24/12 2/24/40 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — Short-Term Investments — 10,555,800 — Derivatives: Forward Swaps* — — Total $ — $ — * Represents net unrealized appreciation (depreciation). During the period ended December 31, 2010, the Fund recognized no significant transfers to/from Level 1, Level 2, or Level 3. Derivative Instruments and Hedging Activities The Fund records derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Fund’s investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. The following table presents the fair value of all derivative instruments held by the Fund as of December 31, 2010, the location of these instruments on the Statement of Assets and Liabilities, and the primary underlying risk exposure. Location on the Statement of Assets and Liabilities Underlying Derivative Asset Derivatives Liability Derivatives Risk Exposure Instrument Location Value Location Value Interest Rate Forward Swaps Unrealized appreciation on Unrealized depreciation on forward swaps* forward swaps* * Represents cumulative unrealized appreciation (depreciation) of swap contracts as reported on the Portfolio of Investments. Income Tax Information The following information is determined in accordance with income tax regulations, which may differ from accounting principles generally accepted in the United States. At December 31, 2010, the cost of investments (excluding investments in derivates) was $134,925,419. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) at December 31, 2010, were as follows: Gross unrealized: Appreciation $ 3,630,406 Depreciation Net unrealized appreciation (depreciation) of investments $ 2,288,523 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Other Assets Less Liabilities includes Value and/or Unrealized Appreciation (Depreciation) of derivative instruments as noted in Investments in Derivatives. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Build America Bond Opportunity Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateMarch 1, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateMarch 1, 2011 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateMarch 1, 2011
